UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective Long-term growth of capital and any increased income that results from this growth Net asset value December 31, 2012 Class IA: $11.59 Class IB: $11.55 Total return at net asset value (as of 12/31/12) Class IA shares* Class IB Shares* S&P 500 Index 1 year 17.06% 16.83% 16.00% 5 years 6.54 5.30 8.59 Annualized 1.28 1.04 1.66 10 years 81.56 77.29 98.58 Annualized 6.15 5.89 7.10 Life 29.30 25.13 67.53 Annualized 1.77 1.54 3.58 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of net assets as of 12/31/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Investors Fund 1 Report from your fund’s manager Putnam VT Investors Fund outpaced its benchmark for the 12 months ended December 31, 2012. What factors bolstered the fund’s relative performance? At the sector level, strong stock selection in industrials, materials, financials, consumer discretionary, and energy fueled the fund’s relative outperformance. Security selection in health care was also beneficial, as was an underweight in the weak-performing utilities sector. What was the stock market environment like during the period? Following a period of increased anxiety about the eurozone debt situation in the spring, U.S. equities rallied during the summer, as this concern waned and corporate earnings generally continued to beat expectations. Stocks were further buoyed by investor anticipation of a third round of stimulative quantitative easing by the U.S. Federal Reserve, dubbed “QE3,” which was announced in September. The market also strengthened on late-July comments from European Central Bank [ECB] president Mario Draghi that the ECB would do “whatever it takes” to preserve the euro. Stocks declined from mid-October to mid-November on uncertainty about the U.S. presidential election and the effect it could have on the so-called “fiscal cliff” of automatic tax increases and spending cuts that were scheduled to kick in on January 1, 2013. However, the market rebounded during the period’s final weeks, in part due to investors’ anticipation that President Obama and Congress could possibly reach a compromise solution. Which holdings helped the most versus thebenchmark? Financials led all sectors in the S&P 500, and our top individual contributor was an overweight in global financial services provider JPMorgan Chase. The firm’s shares rallied during the period’s second half, helped by robust third-quarter loan growth, strong mortgage-banking fees, a rebound in investment banking, and a steady net interest margin. The stock also received a boost as JPMorgan Chase used a portion of its substantial cash reserves to buy back shares. Another portfolio standout was an out-of-benchmark investment in Fortune Brands Home & Security, which specializes in kitchen and bath cabinetry, plumbing, and security and storage systems. This is a strong business that had been embedded in a large conglomerate, Fortune Brands, until it was spun off as a separate company in October 2011. During the period, the company benefited from increased consumer spending for home repairs and remodeling, and stronger-than-forecast sales. We sold this holding before the end of the period. LyondellBasell Industries, which is one of the largest manufacturers of chemicals and plastics in the world, also aided the fund’s results. The firm emerged from bankruptcy in mid-2012 with a much stronger balance sheet after aggressively paying down its debt. Its stock rose on continuing solid demand for chemicals and plastics, thanks, in part, to improvement in the U.S. automotive and homebuilding industries. Alpha Natural Resources, the third-largest coal producer in the United States, was another contributor. Despite increased competition from natural gas and new environmental regulations in the United States, the company performed well early in the period due to overseas demand, particularly in Asia. What are some investments that weren’t as productive? From a sector perspective, stock picks in information technology and overall positioning in telecommunication services hampered performance. In terms of individual holdings, an out-of-benchmark allocation to social networking provider Facebook detracted from results. We participated in Facebook’s initial public offering in May 2012, but its stock price fell until November on concern about the company’s ability to effectively monetize its Internet platform, and we sold off the holding before period-end. Another disappointing holding that we sold during the period was Advanced Micro Devices, a leading supplier of microprocessor and graphics semiconductors. We had purchased the shares at what we believed were attractive levels from a valuation standpoint. However, the stock declined during most of the period, because corporate demand proved weaker than the company anticipated. Lastly, Iridium Communications, a provider of mobile voice and data communications services via satellite, was a modest detractor. Its stock moved lower during the period’s second half as the company missed revenue and earnings estimates and lowered its 2013 growth expectations. What is your outlook for the coming months? Investor worries over macroeconomic issues seem to be less pronounced than they were at the midpoint of 2012. Economies worldwide are, in our view, slowly improving, U.S. job market data appears to be turning positive, and in China, growth and manufacturing seem to be rebounding. I believe all these trends bode well for equities. Of course, risks remain, including still unresolved eurozone debt issues and the need for longer-term solutions to U.S. fiscal challenges. Corporate earnings may still be able to grow in 2013, but even if the earnings outlook shrinks, I believe equities could still perform well if global economies continue to grow. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. 2 Putnam VT In vestors Fund Your fund’s manager Portfolio Manager Gerard P. Sullivan joined Putnam in 2008 and has been in the investment industry since 1982. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Investors Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.86 $5.16 $3.76 $5.03 Ending value (after expenses) $1,073.20 $1,072.40 $1,021.42 $1,020.16 Annualized expense ratio† 0.74% 0.99% 0.74% 0.99% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT In vestors Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Investors Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Investors Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2013 Putnam VT In vestors Fund 5 The fund’s portfolio 12/31/12 COMMON STOCKS (98.4%)* Shares Value Aerospace and defense (4.0%) Boeing Co. (The) 16,800 $1,266,048 General Dynamics Corp. 10,400 720,408 Honeywell International, Inc. 32,400 2,056,428 L-3 Communications Holdings, Inc. 16,800 1,287,216 Northrop Grumman Corp. S 17,800 1,202,924 Raytheon Co. 9,400 541,064 United Technologies Corp. 20,510 1,682,025 Air freight and logistics (0.3%) FedEx Corp. 8,300 761,276 Airlines (0.6%) Delta Air Lines, Inc. † 24,300 288,441 Southwest Airlines Co. S 64,500 660,480 Spirit Airlines, Inc. † 26,222 464,654 Auto components (0.5%) Johnson Controls, Inc. 18,100 555,670 TRW Automotive Holdings Corp. † 11,396 610,940 Automobiles (0.6%) Ford Motor Co. S 95,000 1,230,250 Beverages (1.9%) Coca-Cola Co. (The) 43,500 1,576,875 Coca-Cola Enterprises, Inc. S 36,600 1,161,318 PepsiCo, Inc. 20,920 1,431,556 Biotechnology (1.5%) Amgen, Inc. 16,763 1,446,982 Celgene Corp. † 10,400 818,688 Gilead Sciences, Inc. † 13,600 998,920 Capital markets (2.7%) Ameriprise Financial, Inc. 11,800 739,034 Apollo Global Management, LLC. Class A 30,500 529,480 Bank of New York Mellon Corp. (The) S 32,400 832,680 Goldman Sachs Group, Inc. (The) 14,720 1,877,683 Manning & Napier, Inc. S 25,682 323,593 Morgan Stanley 27,400 523,888 State Street Corp. 25,100 1,179,951 Chemicals (2.8%) Celanese Corp. Ser. A 8,400 374,052 CF Industries Holdings, Inc. 3,200 650,112 Dow Chemical Co. (The) 23,401 756,320 Huntsman Corp. 30,279 481,436 LyondellBasell Industries NV Class A 9,500 542,355 Monsanto Co. 15,500 1,467,075 PPG Industries, Inc. 3,900 527,865 Sherwin-Williams Co. (The) 2,900 446,078 W.R. Grace & Co. † 7,900 531,117 Westlake Chemical Corp. S 4,300 340,990 Commercial banks (3.3%) Capital Bank Financial Corp. Class A † S 40,001 682,817 First Southern Bancorp, Inc. Class B † F 19,890 129,285 National Bank Holdings Corp. Class A 39,500 750,105 PNC Financial Services Group, Inc. 15,413 898,732 COMMON STOCKS (98.4%)* cont. Shares Value Commercial banks cont. Regions Financial Corp. 85,900 $611,608 U.S. Bancorp 22,419 716,063 Wells Fargo & Co. 101,758 3,478,088 Commercial services and supplies (0.7%) ADT Corp. (The) 12,300 571,827 G&K Services, Inc. Class A 8,000 273,200 Tyco International, Ltd. 26,000 760,500 Communications equipment (2.2%) Cisco Systems, Inc. 149,941 2,946,341 Qualcomm, Inc. 30,200 1,873,004 Computers and peripherals (5.0%) Apple, Inc. 15,139 8,069,535 EMC Corp. † 71,100 1,798,830 Hewlett-Packard Co. 34,770 495,473 SanDisk Corp. † 11,539 502,639 Construction and engineering (0.2%) Fluor Corp. S 8,800 516,912 Consumer finance (1.1%) Capital One Financial Corp. 23,237 1,346,119 Discover Financial Services 28,100 1,083,255 Containers and packaging (0.3%) Bemis Co., Inc. S 11,900 398,174 Owens-Illinois, Inc. † 17,200 365,844 Diversified financial services (4.8%) Bank of America Corp. 183,642 2,130,247 Citigroup, Inc. 57,458 2,273,021 JPMorgan Chase & Co. 129,527 5,695,302 Nasdaq OMX Group, Inc. (The) 14,500 362,645 Diversified telecommunication services (2.2%) AT&T, Inc. S 63,520 2,141,259 CenturyLink, Inc. S 9,600 375,552 Iridium Communications, Inc. † 83,488 562,709 Verizon Communications, Inc. 41,690 1,803,926 Electric utilities (0.6%) American Electric Power Co., Inc. 10,300 439,604 Edison International S 12,350 558,097 NV Energy, Inc. 15,300 277,542 Energy equipment and services (1.7%) Cameron International Corp. † 8,100 457,326 Diamond Offshore Drilling, Inc. 6,500 441,740 Ensco PLC Class A (United Kingdom) 7,900 468,312 Nabors Industries, Ltd. † 46,500 671,925 Schlumberger, Ltd. 23,784 1,647,993 Food and staples retail (2.8%) Chefs’ Warehouse, Inc. (The) † S 16,685 263,790 Costco Wholesale Corp. 5,500 543,235 CVS Caremark Corp. 35,280 1,705,788 Kroger Co. (The) 43,000 1,118,860 Safeway, Inc. S 19,800 358,182 Wal-Mart Stores, Inc. 31,000 2,115,130 6 Putnam VT In vestors Fund COMMON STOCKS (98.4%)* cont. Shares Value Food products (0.4%) Amira Nature Foods, Ltd. (United Arab Emirates) † S 75,939 $603,715 Mead Johnson Nutrition Co. 5,100 336,039 Health-care equipment and supplies (2.9%) Abbott Laboratories 26,510 1,736,405 Baxter International, Inc. 13,300 886,578 Becton, Dickinson and Co. S 5,100 398,769 Covidien PLC 22,000 1,270,280 Medtronic, Inc. 15,190 623,094 Stryker Corp. 9,800 537,236 Zimmer Holdings, Inc. S 12,900 859,914 Health-care providers and services (2.6%) Aetna, Inc. 26,469 1,225,515 Cardinal Health, Inc. 9,700 399,446 HCA Holdings, Inc. S 21,300 642,621 McKesson Corp. 15,080 1,462,157 UnitedHealth Group, Inc. 34,700 1,882,128 Hotels, restaurants, and leisure (1.1%) Ignite Restaurant Group, Inc. † S 16,600 215,800 McDonald’s Corp. 14,130 1,246,407 Red Robin Gourmet Burgers, Inc. † S 11,000 388,190 Wyndham Worldwide Corp. 12,500 665,125 Household durables (0.3%) Jarden Corp. S 6,300 325,710 Whirlpool Corp. 4,300 437,525 Household products (2.1%) Clorox Co. (The) S 5,800 424,676 Colgate-Palmolive Co. S 6,000 627,240 Energizer Holdings, Inc. S 3,400 271,932 Kimberly-Clark Corp. S 10,400 878,072 Procter & Gamble Co. (The) 34,050 2,311,655 Independent power producers and energy traders (0.7%) Calpine Corp. † 36,020 653,043 NRG Energy, Inc. S 35,700 820,743 Industrial conglomerates (1.0%) General Electric Co. 99,620 2,091,024 Insurance (4.0%) ACE, Ltd. S 12,620 1,007,076 Aflac, Inc. 9,000 478,080 Allstate Corp. (The) 12,700 510,159 American International Group, Inc. † 38,433 1,356,685 Berkshire Hathaway, Inc. Class B † 7,030 630,591 Hartford Financial Services Group, Inc. (The) S 31,613 709,396 MetLife, Inc. 42,348 1,394,943 Prudential Financial, Inc. 26,500 1,413,245 Travelers Cos., Inc. (The) 18,290 1,313,588 Internet and catalog retail (0.5%) Amazon.com, Inc. † 2,600 652,964 Priceline.com, Inc. † 800 496,960 COMMON STOCKS (98.4%)* cont. Shares Value Internet software and services (2.1%) eBay, Inc. † 21,900 $1,117,338 ExactTarget, Inc. † S 17,500 350,000 Google, Inc. Class A † 4,053 2,875,077 Yahoo!, Inc. † 17,100 340,290 IT Services (3.8%) Accenture PLC Class A 18,576 1,235,304 Alliance Data Systems Corp. † S 3,900 564,564 Computer Sciences Corp. 29,000 1,161,450 Fidelity National Information Services, Inc. 16,100 560,441 IBM Corp. 17,280 3,309,984 Total Systems Services, Inc. 16,800 359,856 Unisys Corp. † S 12,480 215,904 Visa, Inc. Class A 6,700 1,015,586 Machinery (1.6%) Caterpillar, Inc. 5,100 456,858 CNH Global NV 9,403 378,847 Flowserve Corp. 3,100 455,080 Ingersoll-Rand PLC 14,000 671,440 Parker Hannifin Corp. S 7,200 612,432 Timken Co. 11,900 569,177 Trinity Industries, Inc. S 10,600 379,692 Media (4.0%) Comcast Corp. Class A 78,070 2,918,257 DIRECTV † 10,600 531,696 DISH Network Corp. Class A 26,800 975,520 Gannett Co., Inc. S 37,600 677,176 News Corp. Class A 40,700 1,039,478 Time Warner Cable, Inc. 11,600 1,127,404 Time Warner, Inc. 20,100 961,383 Viacom, Inc. Class B 8,400 443,016 Metals and mining (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) S 24,300 831,060 Teck Resources, Ltd. Class B (Canada) 17,500 636,125 Multi-utilities (1.1%) Ameren Corp. 37,772 1,160,356 CenterPoint Energy, Inc. 26,100 502,425 Public Service Enterprise Group, Inc. 21,800 667,080 Multiline retail (1.2%) Macy’s, Inc. 31,100 1,213,522 Target Corp. 25,800 1,526,586 Office electronics (0.2%) Xerox Corp. 60,600 413,292 Oil, gas, and consumable fuels (9.8%) Alpha Natural Resources, Inc. † S 48,338 470,812 Chevron Corp. 47,940 5,184,232 ConocoPhillips 14,300 829,257 Devon Energy Corp. 8,000 416,320 Exxon Mobil Corp. 71,663 6,202,433 Gulfport Energy Corp. † 14,200 542,724 Linn Co., LLC S 11,761 425,043 LRR Energy LP 45,678 785,205 Marathon Oil Corp. 28,900 886,074 Putnam VT Investors Fund 7 COMMON STOCKS (98.4%)* cont. Shares Value Oil, gas, and consumable fuels cont. Memorial Production Partners LP (Units) 21,063 $375,764 Noble Energy, Inc. 4,900 498,526 Occidental Petroleum Corp. 10,672 817,582 Oiltanking Partners LP (Units) 14,378 544,351 Phillips 66 10,650 565,515 Royal Dutch Shell PLC ADR (United Kingdom) 21,459 1,479,598 Suncor Energy, Inc. (Canada) 26,100 860,778 Valero Energy Corp. 15,300 522,036 Paper and forest products (0.2%) International Paper Co. 9,200 366,528 Personal products (0.1%) Avon Products, Inc. 1,184 17,002 Herbalife, Ltd. S 5,520 181,829 Pharmaceuticals (6.3%) Allergan, Inc. 5,300 486,169 Eli Lilly & Co. 29,000 1,430,280 Johnson & Johnson S 46,930 3,289,793 Merck & Co., Inc. 76,300 3,123,722 Pfizer, Inc. 222,791 5,587,598 Professional services (0.2%) Equifax, Inc. 8,200 443,784 Real estate investment trusts (REITs) (0.3%) Weyerhaeuser Co. 25,500 709,410 Road and rail (0.8%) Canadian National Railway Co. (Canada) 6,300 573,363 Union Pacific Corp. 9,100 1,144,052 Semiconductors and semiconductor equipment (1.1%) Applied Materials, Inc. 35,000 400,400 Intel Corp. 53,920 1,112,370 Texas Instruments, Inc. 30,900 956,046 Software (4.2%) CA, Inc. 17,100 375,858 Microsoft Corp. 164,250 4,390,403 Oracle Corp. 114,330 3,809,476 Symantec Corp. † 33,900 637,659 Specialty retail (2.4%) Best Buy Co., Inc. S 23,600 279,660 Foot Locker, Inc. 20,100 645,612 Gap, Inc. (The) 12,600 391,104 Home Depot, Inc. (The) 32,200 1,991,570 Lowe’s Cos., Inc. 22,200 788,544 PetSmart, Inc. 6,400 437,376 TJX Cos., Inc. (The) 17,700 751,365 Textiles, apparel, and luxury goods (0.4%) Coach, Inc. 8,700 482,937 PVH Corp. 3,000 333,030 Tobacco (2.2%) Lorillard, Inc. 4,100 478,347 Philip Morris International, Inc. 51,333 4,293,492 COMMON STOCKS (98.4%)* cont. Shares Value Trading companies and distributors (—%) Air Lease Corp. † 1,719 $36,959 Wireless telecommunication services (0.3%) MetroPCS Communications, Inc. † 25,700 255,458 Sprint Nextel Corp. † 62,600 354,942 Total common stocks (cost $166,035,596) INVESTMENT COMPANIES (0.8%)* Shares Value Market Vectors Semiconductor ETF S 20,500 $660,715 SPDR S&P Homebuilders ETF 42,700 1,135,820 Total investment companies (cost $1,441,623) CONVERTIBLE PREFERRED STOCKS (0.4%)* Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 7,204 $690,684 Unisys Corp. Ser. A, 6.25% cv. pfd. 2,904 152,460 Total convertible preferred stocks (cost $1,010,800) PREFERRED STOCKS (—%)* Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) † ‡ F 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (9.3%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 19,419,850 $19,419,850 Putnam Money Market Liquidity Fund 0.14% L 925,339 925,339 Total short-term investments (cost $20,345,189) Total investments (cost $188,867,208) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $219,457,136. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $34,000, or less than 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $472,000 to cover certain derivatives contracts. 8 Putnam VT In vestors Fund 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. WRITTEN EQUITY OPTIONS OUTSTANDING at 12/31/12 Expiration Contract (premiums $15,340) date/strike amount Value Best Buy Co., Inc. (Call) Jan-13/$20.00 23,600 $36 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $24,340,777 $— $— Consumer staples 20,698,733 — — Energy 25,093,546 — — Financials 35,557,484 — 129,285 Health care 29,106,295 — — Industrials 20,866,111 — — Information technology 40,887,120 — — Materials 8,715,131 — — Telecommunication services 5,493,846 — — Utilities 5,078,890 — — Total common stocks — Convertible preferred stocks — 843,144 — Investment companies 1,796,535 — — Preferred stocks — — 34,000 Short-term investments 925,339 19,419,850 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written equity options outstanding $— $(36) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 9 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value, including $19,300,407 of securities on loan (Note 1): Unaffiliated issuers (identified cost $168,522,019) $218,640,897 Affiliated issuers (identified cost $20,345,189) (Notes 1 and 6) 20,345,189 Cash 84,730 Dividends, interest and other receivables 269,693 Receivable for shares of the fund sold 92,747 Total assets Liabilities Payable for shares of the fund repurchased 199,144 Payable for compensation of Manager (Note 2) 105,211 Payable for custodian fees (Note 2) 9,353 Payable for investor servicing fees (Note 2) 14,296 Payable for Trustee compensation and expenses (Note 2) 131,229 Payable for administrative services (Note 2) 2,238 Payable for distribution fees (Note 2) 30,460 Written options outstanding, at value (premiums $15,340) (Notes 1 and 3) 36 Collateral on securities loaned, at value (Note 1) 19,419,850 Other accrued expenses 64,303 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $254,754,782 Undistributed net investment income (Note 1) 3,323,524 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (88,755,281) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 50,134,111 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $75,932,091 Number of shares outstanding 6,551,154 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.59 Computation of net asset value Class IB Net assets $143,525,045 Number of shares outstanding 12,430,493 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.55 The accompanying notes are an integral part of these financial statements. 10 Putnam VT In vestors Fund Statement of operations Year ended 12/31/12 Investment income Dividends (net of foreign tax of $31,299) $5,680,166 Interest (including interest income of $458 from investments in affiliated issuers) (Note 6) 587 Securities lending (Note 1) 62,872 Total investment income Expenses Compensation of Manager (Note 2) 1,305,080 Investor servicing fees (Note 2) 231,161 Custodian fees (Note 2) 20,213 Trustee compensation and expenses (Note 2) 21,676 Distribution fees (Note 2) 381,449 Administrative services (Note 2) 7,997 Other 116,615 Total expenses Expense reduction (Note 2) (10,296) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 20,191,768 Net realized gain on foreign currency transactions (Note 1) 574 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (92) Net unrealized appreciation of investments and written options during the year 12,683,954 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $3,669,730 $3,105,808 Net realized gain on investments and foreign currency transactions 20,192,342 12,744,269 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 12,683,862 (14,701,772) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,241,031) (1,148,238) Class IB (2,054,792) (1,923,441) Decrease from capital share transactions (Note 4) (47,172,516) (38,368,081) Total decrease in net assets Net assets: Beginning of year 233,379,541 273,670,996 End of year (including undistributed net investment income of $3,323,524 and $2,936,513, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/12 .19 1.52 (.17) .74 1.76 60 12/31/11 .14 (.10) (.14) .73 1.40 55 12/31/10 .12 1.15 (.13) .73 1.28 85 12/31/09 .12 2.01 (.11) .79 e 1.58 e 125 12/31/08 .10 (4.66) (.05) .77 e 1.06 e 127 Class IB 12/31/12 .17 1.51 (.14) .99 1.50 60 12/31/11 .12 (.11) (.11) .98 1.15 55 12/31/10 .09 1.15 (.11) .98 1.03 85 12/31/09 .10 2.01 (.09) 1.04 e 1.33 e 125 12/31/08 .08 (4.64) (.02) 1.02 e .87 e 127 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 <0.01% 12/31/08 <0.01 The accompanying notes are an integral part of these financial statements. 12 Putnam VT In vestors Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Investors Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that they believe will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Putnam VT In vestors Fund 13 Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $36 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $19,300,407 and the fund received cash collateral of $19,419,850. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $85,280,051 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $66,977,511 $— $66,977,511 12/31/16 18,302,540 — 18,302,540 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $13,104 to increase undistributed net investment income and $13,104 to increase accumulated net realized losses. 14 Putnam VT In vestors Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $49,673,439 Unrealized depreciation (3,029,791) Net unrealized appreciation 46,643,648 Undistributed ordinary income 3,323,524 Capital loss carryforward (85,280,051) Cost for federal income tax purposes $192,342,438 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 43.70% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $78,476 Class IB 152,685 Total $231,161 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $30 under the expense offset arrangements and by $10,266 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $170, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $381,449 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $137,988,830 and $184,548,968, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity contract amounts option premiums Written options outstanding at beginning of the reporting period — $— Options opened 23,600 15,340 Options exercised — — Options expired — — Options closed — — Written options outstanding at end of the reporting period 23,600 $15,340 Putnam VT In vestors Fund 15 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 69,121 $771,174 81,950 $853,364 200,268 $2,192,119 459,844 $4,503,857 Shares issued in connection with reinvestment of distributions 110,020 1,241,031 107,614 1,148,238 182,486 2,054,792 180,605 1,923,441 179,141 2,012,205 189,564 2,001,602 382,754 4,246,911 640,449 6,427,298 Shares repurchased (1,186,508) (13,147,964) (1,359,946) (13,835,875) (3,672,823) (40,283,668) (3,224,736) (32,961,106) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Written equity option contracts (number of contracts) 5,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Receivables $— Payables $36 Total $— The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no realized gains or losses on derivative instruments): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $15,304 $15,304 Total Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $1,100,961 $17,099,126 $17,274,748 $458 $925,339 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 16 Putnam VT In vestors Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT In vestors Fund 17 About the Trustees 18 Putnam VT In vestors Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT In vestors Fund 19 This page intentionally left blank. 20 Putnam VT In vestors Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Investors Fund 21 This report has been prepared for the shareholders H516 of Putnam VT Investors Fund. 279053 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$42,050	$ — $3,961	$476 December 31, 2011	$46,458	$	$6,608	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $256,549 and $133,990 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
